DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph number in the Pre-Grant Publication US 2019/0082998 A1.


Response to Amendment
The amendment filed 02/24/2021 has been entered:
Claim 1 – 3 and 5 – 30 remain pending in the application;
Claim 1, 7, 17 and 30 are amended;
Claim 4 is cancelled.

Applicant’s amendments to claim(s) and remarks have overcome each and every claim objections and the 112 claim rejections with respect to claim 1, 4, 7 and 30 as previous set forth in the Non-Final Office Action mailed on 08/11/2020. The corresponding claim objections and 112 claim rejections are withdrawn.
However, applicant’s amendments and remarks do not address the 112 claim rejections with respect to claim 11, 12, 17, 25, 26 and 28 as previous set forth in the 


Response to Arguments
Applicant’s remarks with respect to the rejections of claim 1 – 4, 7, 8, 13 – 20, 23 and 27 – 30 under 35 U.S.C. 102 and the rejections of claim 5, 6, 9 – 12, 21, 22 and 24 – 26 under 35 U.S.C. 103 have been fully considered but they are not persuasive or moot in view of new grounds of rejection.

Regarding the rejections of independent claim 1, applicant amended claim to include limitations “wherein the wound area comprises a cutaneous injury and surrounding tissue” and submitted on p.8 that “Culjat does not describe any uses or applications of terahertz imaging on other parts of a body, such as cutaneous injuries. As such, Applicant submits that Culjat fails to teach all features of claim 1.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.
Although the embodiment of Culjat cited in the 102 rejection does not disclose the use on cutaneous tissue. Culjat does explicitly teach the using this device “to obtain hydration-sensitive data and imagery in many test targets such as paper, polypropylene towels, as well as body tissues such as healthy and diseased skin” (see Culjat; [0034]). 
Thus, applicant’s arguments are moot in view of new grounds of 103 rejection.


Independent claim 17 is an apparatus claim and the amended limitation which defines the type of target tissue is functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the apparatus as taught by Culjat is capable of imaging and determining water content of skin a.k.a. cutaneous tissue (see Culjat; [0034]).
Thus, applicant’s arguments are not persuasive and the amendments to claim render arguments moot in view of new grounds of rejection.



Overall, applicant’s remarks on p.8 – 9 have been fully considered but they are not persuasive and/or the amendments render the arguments moot in view of new grounds of rejection. The amendments result in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, 12 and 17 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 11, 12, 25 and 26 is relative term which renders the claim indefinite.  The term “ideal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “In a number of embodiments, an ideal reflector (e.g., aluminum calibration target) is used as a maximum THz reflectivity” in [0098]; “In accordance with numerous embodiments, pixel-by-pixel reflectivity values of the white contour were normalized to the maximum THz reflectivity acquired from an aluminum calibration target (i.e., ideal reflector) and zero THz reflectivity measured in the absence of a reflecting target (i.e., air)” in [0166]; “THz reflectivity values of these contours were normalized to the maximum THz reflectivity acquired from an aluminum calibration target (i.e., ideal reflector)” in [0214]; “THz reflectivity values of these contours were normalized to the maximum THz reflectivity acquired from an aluminum calibration target (i.e., ideal reflector) and zero THz reflectivity measured in the absence of a reflecting target (i.e., air)” in [0245]. However, applicant fails to disclose a standard or degree to define what situation is “ideal”. It is unclear what percentage value of reflectivity can be considered as ideal reflector.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable reflector.

Claim 17 recites the limitation "said reflectivity maps" in line 14.  There is insufficient antecedent basis for this limitation in claim. Instead, there is “a plurality of reflectivity maps” introduced in claim 17 line 13.
For the purpose of examination, the above limitation in line 14 is interpreted as the same “plurality of reflectivity maps” introduced in line 13.

The term “low f/#” in claim 28 is relative term which renders the claim indefinite.  The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “In even more embodiments, the off-axis parabolic mirror is a low f/# off-axis parabolic mirror” in [0033]. However, applicant fails to disclose a standard or range to define the term “low”. It is unclear which f-number of optics can be considered as “low” f-number.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable f-number.

Therefore, claim 11, 12, 17, 25, 26, 28 and all corresponding dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 – 20, 23 and 27 – 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culjat et al. (US 2013/0162949 A1; published on 06/27/2013) (hereinafter "Culjat").

Regarding claim 17, Culjat discloses a THz total water content imaging apparatus ("FIG. 2 provides a schematic illustration of a corneal hydration sensing system 200 …" [0026]) comprising:
an emission source configured to generate an illumination beam ("… an illumination system 202 configured to provide an illumination beam of terahertz radiation 204 …" [0026]) having a frequency that is variable about at least one central wavelength greater than 100 GHz ("… can include an ultrafast pulsed near infrared {NIR} laser 218 
a detector configured to receive and record a THz signal ("Currently we use a detector centered at 100 GHz for deep layer imaging and a detector centered at 600 GHz for shallower layer imaging." [0031]; 100 GHz and 600 GHZ are within the THz signal range according to definition);
one or more transmission optics disposed in optical alignment between the emission source and a target wound area ("The illumination optical system 222 can include a pair of off-axis parabolic mirrors {226, 228} and the pick-up optical system 224 can include a pair of off-axis parabolic mirrors {230, 232} … to collimate and focus the THz illumination on the cornea." [0029]; see optical path in Fig.2), and configured such that the transmission optics directs the illumination beam to impinge upon a target area on the surface of the wound area ("… uses a series of off-axis parabolic mirrors and Teflon lenses {THz optics} to collimate and focus the THz illumination on the cornea." [0029]), and gathers a reflected THz signal from the target wound area and transmits the reflected THz signal to the detector ("The reflected THz illumination is collected by an additional set of THz optics and focused to the detection system 212." [0029]), wherein the wound area comprises a cutaneous injury and surrounding tissue (this limitation is functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the apparatus as taught by Culjat is capable of imaging and determining water content of skin a.k.a. cutaneous tissue, see [0034]); and
an analyzer for using a plurality of reflected THz signals obtained of at least one illumination beam frequency ("… also includes a signal processing system 216 configured to communicate with the detection system 212 to receive the detection signal 214. The signal processing system 216 processes the detection signal 214 to provide a measure of an amount of hydration sensed in the cornea 208 of the subject." {0026]) to produce a plurality of reflectivity maps of the wound area ("… the beam can be scanned quickly to generate a complete hydration-map image of the cornea …" [0036]), said reflectivity maps having a combined signal variation indicative of at least the total water content of the wound area ("… the beam can be scanned quickly to generate a complete hydration-map image of the cornea …" [0036]).

Regarding claim 18, Culjat discloses all claim limitations, as applied in claim 17, and further discloses where in the one or more transmission optics utilize compact reflective geometries ("To build a practical system that is compact, low-cost, and high-bandwidth, a THz imager can be made …" [0032]).

Regarding claim 19, Culjat discloses all claim limitations, as applied in claim 17, and further discloses wherein the apparatus is capable of producing at least one intended use of the claimed apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}.  Culjat discloses all recited structural components, in addition, the apparatus disclosed by Culjat is also capable of performing the above function, as "THz imaging and sensing measures water content directly and thus measurements can be made on the microsecond time scale." [0036]).

Regarding claim 20, Culjat discloses all claim limitations, as applied in claim 19, and further discloses wherein the frequency may be varied between 100 GHz and 1 THz ("… to generate broad band terahertz illumination in the range of 100 GHz-1 THz …" [0028]).

Regarding claim 23, Culjat discloses all claim limitations, as applied in claim 17, and further discloses wherein at least one dielectric window is provided atop the wound area and is configured such that the illumination beam passes therethrough in illuminating the wound area ("The THz illumination can be … collimated and focused by 

Regarding claim 27, Culjat discloses all claim limitations, as applied in claim 17, and further discloses wherein the transmission optics at least comprise at least two 90° off-axis parabolic mirrors arranged such that the clear apertures of the parabolic mirrors are parallel and such that their focal spots overlap ("The illumination optical system 222 can include a pair of off-axis parabolic mirrors {226, 228} and the pick-up optical system 224 can include a pair of off-axis parabolic mirrors {230, 232} … to collimate and focus the THz illumination on the cornea." [0029]; see optical path in Fig.2).

Regarding claim 28, Culjat discloses all claim limitations, as applied in claim 27, and further discloses wherein the off-axis parabolic mirror is a low f/# off-axis parabolic mirror (see 112b rejection; since the term "low f/#" is interpreted to any f-number of optic and the f-number is inherent physical property of any optical lens/mirror, Culjat also teaches f-number of off-axis parabolic mirror. See [0029]).

Regarding claim 29, Culjat discloses all claim limitations, as applied in claim 27, and further discloses wherein the illumination beam is collimated ("… uses a series of off-axis parabolic mirrors and Teflon lenses {THz optics} to collimate and focus the THz illumination on the cornea." [0029]).

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1 – 3, 7, 8 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Culjat et al. (US 2013/0162949 A1; published on 06/27/2013) (hereinafter "Culjat").

Regarding claim 1, in one embodiment, Culjat teaches a method for THz imaging of the total water content ("Terahertz imaging and sensing measures water content directly … This is useful for measuring injury and disease extents such as in traumatic injury, stromal edema, or dystrophy." [0018]) comprising:
generating an illumination beam ("… an illumination system 202 configured to provide an illumination beam of terahertz radiation 204 …" [0026]) having a frequency that is variable about at least one central wavelength greater than 100 GHz ("… can include an ultrafast pulsed near infrared {NIR} laser 218 and a photoconductive switch {PCS} 220 to generate broad band terahertz illumination in the range of 100 GHz-1 THz, for example." [0029]);
illuminating a wound area with the illumination beam wherein the frequency produces a plurality of reflected signals from the wound area ("… an illumination optical 222 system configured to provide oblique-angle illumination of terahertz radiation of the subject's cornea 208 and … to provide the return beam of terahertz radiation." [0029]);

combining the plurality of reflected signals to obtain a reflectivity map of the wound area ("The peak of the return beam signal, or area under the curve for a specific portion of the spectrum can be used in a signal processing system to generate hydration data." [0030]; "… the beam can be scanned quickly to generate a complete hydration-map image of the cornea …" [0036]), said reflectivity map having a combined signal variation indicative of at least the spatially resolved total water content of the wound area ("… the beam can be scanned quickly to generate a complete hydration-map image of the cornea …" [0036]).
In addition, in another embodiment, Culjat teaches wherein the wound area comprises a cutaneous injury and surrounding tissue (“We have used this prototype system to obtain hydration-sensitive data and imagery in many test targets such as … as well as body tissues such as healthy and diseased skin.” [0034]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the target tissue as taught in one embodiment with the skin as target tissue in another embodiment. Doing so would make it possible “to obtain hydration-sensitive data” (see Culjat; [0034]).

Regarding claim 2, Culjat teaches all claim limitations, as applied in claim 1, and further teaches wherein the frequency may be varied between 100 GHz and 1 THz ("… 

Regarding claim 3, Culjat teaches all claim limitations, as applied in claim 2, and further teaches wherein the frequency is between 400 and 700 GHz ("… to generate broad band terahertz illumination in the range of 100 GHz-1 THz …" [0028]).

Regarding claim 7, Culjat teaches all claim limitations, as applied in claim 1, and further teaches wherein the illumination beam is pulsed wave ("… the illumination system 202 can include an ultrafast pulsed near infrared {NIR} laser 218 …" [0028]).

Regarding claim 8, Culjat teaches all claim limitations, as applied in claim 1, and further teaches wherein the illumination beam is passed through at least one dielectric window prior illuminating the wound area ("The THz illumination can be … collimated and focused by THz optics {off-axis parabolic mirrors or dielectric lenses} onto the surface of the cornea …" [0035]).

Regarding claim 13, Culjat teaches all claim limitations, as applied in claim 1, and further teaches wherein the reflectivity map elucidates the nature of the tissue water content gradient of the wound ("Using the known dielectric properties of corneal tissue and the assumed axial hydration gradient of the cornea, the measured reflectivity is converted to a hydration percentage {percent water by volume}." [0035]; "… the beam can be scanned quickly to generate a complete hydration-map image of the cornea …" 

Regarding claim 14, Culjat teaches all claim limitations, as applied in claim 13, and teaches discloses wherein the identification of the spatial distribution of edema ("… this can also be useful for measuring injury and disease extents such as … stromal edema …" [0036]) includes information on the depth of edema formation in the wound area ("A triplet of detectors operating at 100 GHz, 300 GHz, and 600 GHz can be mounted in the system for simultaneous acquisition of shallow to deep measurements ..." [0032]).

Regarding claim 15, Culjat teaches all claim limitations, as applied in claim 13, and further teaches wherein the identification of the spatial distribution of edema is used to medically assess a status of the wound ("… this can also be useful for measuring injury and disease extents such as … stromal edema …" [0036]).

Regarding claim 16, Culjat teaches all claim limitations, as applied in claim 15, and further teaches wherein the type of wound is selected from the group consisting of burns and surgical flaps ("For example, THz hydration imaging of the cornea can be useful for … Ablation control in LASIK procedures …" [0036]; here ablation control will prevent laser burning and surgical flap).


Claim 5, 10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Culjat, as applied in claim 1 and 17 respectively, and further in view of Bastiaans et al. (US 2007/0114419 A1; published on 05/24/2007) (hereinafter "Bastiaans").

Regarding claim 5, Culjat teaches all claim limitations, as applied in claim 1, except imaging the wound area with a visible light camera to obtain a visible light image; and superimposing the THz reflectivity map onto the visible light image.
However, in the same field of endeavor, Bastiaans teaches imaging the wound area with a visible light camera to obtain a visible light image ("The video camera can obtain a visible light image ..." [0043]); and superimposing the THz reflectivity map onto the visible light image ("… The THz beam can be scanned using a moving mirror. Reflections are detected with one or more THz detection devices … The video camera can obtain a visible light image that can be superimposed on the scanned image." [0043]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz image processing as taught by Culjat with the superimposed scanned image and visible image as taught by Bastiaans. Doing so would make it possible "to associate suspicious reflections with people or objects of interest in the scene" (see Bastiaans; [0043]).


However, in the same field of endeavor, Bastiaans teaches wherein the reflectivity maps are further correlated with a separately obtained spatially imaging data from visible light imagery ("The video camera can obtain a visible light image that can be superimposed on the scanned image. The superimposed combination of scanned and camera images can be used to associate suspicious reflections with people or objects of interest in the scene." [0043]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz image processing as taught by Culjat with the superimposed scanned image and visible image as taught by Bastiaans. Doing so would make it possible "to associate suspicious reflections with people or objects of interest in the scene" (see Bastiaans; [0043]).

Regarding claim 21, Culjat teaches all claim limitations, as applied in claim 17, except a visible light camera configured to obtain a visible light image of the wound area.
However, in the same field of endeavor, Bastiaans teaches a visible light camera configured to obtain a visible light image of the wound area ("… The THz beam can be scanned using a moving mirror. Reflections are detected with one or more THz 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz image processing as taught by Culjat with the superimposed scanned image and visible image as taught by Bastiaans. Doing so would make it possible "to associate suspicious reflections with people or objects of interest in the scene" (see Bastiaans; [0043]).

Regarding claim 22, Culjat teaches all claim limitations, as applied in claim 17, except wherein the reflectivity maps are further correlated with a separately obtained spatially imaging data selected from the group consisting of visible light imagery and magnetic resonance imaging.
However, in the same field of endeavor, Bastiaans teaches wherein the reflectivity maps are further correlated with a separately obtained spatially imaging data from visible light imagery ("The video camera can obtain a visible light image that can be superimposed on the scanned image. The superimposed combination of scanned and camera images can be used to associate suspicious reflections with people or objects of interest in the scene." [0043]).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz image processing as taught by Culjat with the superimposed scanned image and visible image as taught by Bastiaans. Doing so would make it possible "to associate suspicious reflections with people or objects of interest in the scene" (see Bastiaans; [0043]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Culjat in view of Bastiaans, as applied in claim 5, and further in view of Miller et al. (US 2009/0048510 A1; published on 02/19/2009) (hereinafter "Miller").

Regarding claim 6, Culjat in view of Bastiaans teaches all claim limitations, as applied in claim 5, and Bastiaans further teaches aligning the visible light image and the reflectivity map ("The video camera can obtain a visible light image that can be superimposed on the scanned image." [0043]).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz image processing as taught by Culjat with the superimposed scanned image and visible image as taught by Bastiaans. Doing so would make it possible "to associate suspicious reflections with people or objects of interest in the scene" (see Bastiaans; [0043]).
Culjat in view of Bastiaans fails to explicitly teach marking the wound area with a fiducial marker capable of enhancing alignment.
However, in the same field of endeavor, Miller teaches marking the wound area with a fiducial marker capable of enhancing alignment of the visible light image and the superimposed second image produced by second imaging modality ("… the fiducial marker for correlating the first analytical image produced by the first imaging modality having the light path with at least one second image produced by at least one second modality." [0035]).
.


Claim 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Culjat, as applied in claim 8 and 23 respectively, and further in view of Bennett et al. (Terahertz sensing in corneal tissues; published on 05/01/2011) (hereinafter "Bennett").

Regarding claim 9, Culjat teaches all claim limitations, as applied in claim 8, except wherein the dielectric window is comprised of at least one material that is selected from the group consisting of Mylar and quartz.
However, in the same field of endeavor, Bennett teaches wherein the dielectric window is comprised of at least one material that is selected from the group consisting of Mylar ("The corneas were mounted on a window frame in a similar manner as illustrated in Fig. 1, with the quartz window replaced by a tightly-stretched 12.7-μm mylar film." Page 057003-3, section 2.4 THz Sensitivity to Hydration in Corneal Tissues) and quartz (" the drying mount illustrated in Fig. 1 was constructed which pressed a hydrated cornea against a fixed, transparent quartz imaging window ..." Page 057003-2, section 2.3 THz Imaging of Evaporative Drying in an Ex Vivo Porcine Cornea).


Regarding claim 24, Culjat teaches all claim limitations, as applied in claim 17, except wherein the at least one dielectric window is comprised of material that is selected from the group consisting of Mylar and quartz.
However, in the same field of endeavor, Bennett teaches wherein the at least one dielectric window is comprised of material that is selected from the group consisting of Mylar ("The corneas were mounted on a window frame in a similar manner as illustrated in Fig. 1, with the quartz window replaced by a tightly-stretched 12.7-μm mylar film." Page 057003-3, section 2.4 THz Sensitivity to Hydration in Corneal Tissues) and quartz (" the drying mount illustrated in Fig. 1 was constructed which pressed a hydrated cornea against a fixed, transparent quartz imaging window ..." Page 057003-2, section 2.3 THz Imaging of Evaporative Drying in an Ex Vivo Porcine Cornea).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the dielectric window as taught by Culjat with the Mylar/quartz window as taught by Bennett. Doing so would make it possible to "to assess corneal hydration, and to quantify the relationship between .


Claim 11, 12, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Culjat, as applied in claim 1 and 23 respectively, and further in view of King et al. (US 2015/0090881 A1; published on 04/02/2015) (hereinafter "King").

Regarding claim 11, Culjat teaches all claim limitations, as applied in claim 1, except contemporaneously imaging an ideal reflector to obtain a maximum THz reflectivity; and normalizing the reflectivity map to the maximum THz reflectivity.
However, in the same field of endeavor, King teaches contemporaneously imaging an ideal reflector to obtain a maximum THz reflectivity ("… at least one well in the array is reserved for a reference bead … The reference bead may comprise or consist essentially of a bead of the same or similar size as the sample beads, coated with a relatively highly reflective material, such as a metal {e.g., gold, silver, aluminum, etc.}." [0042]); and normalizing the reflectivity map to the maximum THz reflectivity ("At 570, the data are evaluated. For example, data from the reference bead(s) provide data for calibrating the terahertz spectroscopy/imaging system and/or a baseline for comparison with the data from the sample beads {e.g., for determining the peak or band corresponding to the outer surface of the sample beads and/or an intensity thereof}." [0075]).


Regarding claim 12, Culjat in view of King teaches all claim limitation, as applied in claim 11, and King further teaches wherein the ideal reflector is an aluminum calibration target ("The reference bead may comprise or consist essentially of a bead of the same or similar size as the sample beads, coated with a relatively highly reflective material, such as a metal {e.g., gold, silver, aluminum, etc.}." [0042]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz imaging as taught by Culjat with the THz imaging as taught by King. Doing so would make it possible to "provide data for calibrating the terahertz spectroscopy/imaging system" (see King; [0075]).

Regarding claim 25, Culjat teaches all claim limitations, as applied in claim 23, except wherein an ideal reflector exists within the at least one dielectric window to provide maximal reflectivity.
However, in the same field of endeavor, King teaches wherein an ideal reflector exists within the at least one dielectric window to provide maximal reflectivity ("… at least one well in the array is reserved for a reference bead … The reference bead may comprise or consist essentially of a bead of the same or similar size as the sample 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz imaging as taught by Culjat with the THz imaging as taught by King. Doing so would make it possible to "provide data for calibrating the terahertz spectroscopy/imaging system" (see King; [0075]).

Regarding claim 26, Culjat in view of King teaches all claim limitations, as applied in claim 25, and King further teaches wherein the ideal reflector is an aluminum calibration target ("The reference bead may comprise or consist essentially of a bead of the same or similar size as the sample beads, coated with a relatively highly reflective material, such as a metal {e.g., gold, silver, aluminum, etc.}." [0042]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz imaging as taught by Culjat with the THz imaging as taught by King. Doing so would make it possible to "provide data for calibrating the terahertz spectroscopy/imaging system" (see King; [0075]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793